Adoption of the Minutes of the previous sitting
Mr President, I simply wanted to pass on some news. There was a terrorist attack this morning in Madrid. Someone planted a car bomb and one person has died. On behalf of my Group, I once again condemn these terrorist acts.
Thank you, Mrs Fraga Estévez. We had heard about this regrettable incident. Unfortunately, the terrorist murderers are once again punishing Spanish society. I note your comments with particular keenness, as you may expect, given that I too am Spanish.
(The Minutes were approved)